Filed 10/9/20 In re April V. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

In re APRIL V., a Person Coming                                       B302749
Under the Juvenile Court Law.

LOS ANGELES COUNTY                                                    (Los Angeles County
DEPARTMENT OF CHILDREN                                                Super. Ct. No. 19CCJP04546A)
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

J.V.,

         Defendant and Appellant.

      APPEAL from findings and orders of the Superior Court of
Los Angeles County. Marguerite D. Downing, Judge. Affirmed.
      Konrad S. Lee, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Assistant
County Counsel, and Sarah Vesecky, Deputy County Counsel, for
Plaintiff and Respondent.
                  ___________________________
       Father Jaime W. appeals the juvenile court’s jurisdictional
findings and disposition order removing his young daughter April
V. from his custody due to domestic violence. We affirm.
                            BACKGROUND
       The dependency petition at issue was based on a 2019
domestic violence incident between father and mother A.B. while
April was present in the home. (Welf. & Inst. Code, § 300, subds.
(a)(1), (b)(1); all statutory citations refer to the Welfare and
Institutions Code.) The sustained petition alleged father
“grabbed the mother’s neck and pushed the mother to the
ground,” then “repeatedly struck” her with his fist and
“repeatedly kicked mother’s face, body and legs inflicting pain to
the mother’s head and stomach.” Mother “bit the father’s chin,
inflicting pain, redness and a laceration to the father’s chin,” and
“pulled and scratched the father’s earlobe . . . inflicting pain and
redness to the father’s earlobe.” Mother was arrested for the
incident. The petition alleged the parents had a history of
domestic violence and mother failed to protect April because she
allowed father to reside with April and have unlimited access to
her in violation of a juvenile court order granting father only
monitored visitation.
       The petition was later amended to add a sustained
allegation that mother placed April at risk by failing to live with
maternal grandmother in violation of court orders to do so.
       According to the police report of the fight, father told police
the dispute arose because he told mother he was going out and
she said she was also going out. Father told her not to leave or
he would put her belongings outside. When mother still tried to
leave, father told her he wanted to break up with her and started




                                  2
placing her belongings outside. Upset, mother warned him to
stop or “he would regret it.”
       Outside the home, father started his car and went back
inside, but mother turned off the car and took his keys. Back
inside their bedroom, father told mother he was going to throw
away her personal items. As he tried to do so, mother bit him
once on his chin and grabbed his earlobe. Father said both April
and the paternal grandmother were in the room, although only
the paternal grandmother saw the incident. Father screamed for
mother to stop, and he pretended to call 9-1-1 so mother would
calm down. Mother went outside and actually called 9-1-1.
Father overheard her tell the dispatcher he choked and kicked
her, which he denied. The police officer observed visible injuries
on father’s chin and earlobe.
       Mother described the incident to police in a similar way,
but she told police that when she blocked the door to prevent
father from placing her personal items outside, he grabbed her by
the neck, pushed her down, and hit her several times with his
fist. He also kicked her several times in her body and face.
She then called 9-1-1. The police officer observed no injuries to
her, although she complained of pain to her head and stomach.
She claimed April was not in the room and claimed she did not
hit or touch father.
       Paternal grandmother told police she saw mother bite
father and pull his right ear. She did not see any previous
altercation described by mother.
       Paternal grandfather reported he did not see or hear
anything.
       The police arrested mother based on father’s visible injuries
and statements from him and paternal grandmother.




                                 3
       When later interviewed by a social worker, mother and
father described the incident in mostly the same way. Father
denied having hit or kicked mother. He said he overheard her
tell police he choked and beat her, and he claimed “mother ended
up telling the police that she lied.” He said April was first with
the paternal grandfather then an adult roommate during the
fight.
       According to mother, father “went crazy” and “started
throwing her belongings outside the house.” He “pulled her”
when she tried to put her things back inside. She “thought father
was going to head butt her and she pushed him back and
scratched him.” She did not say whether he hit, kicked, or
choked her. In a later interview, mother said “I know I did add a
lot to what really happened and what he did to me. He did grab
me from my arms and pushed me on the ground and kicked me
on the legs.”
       Paternal grandmother told the social worker the same
details she gave police. She did not mention that father had
kicked, hit, or choked mother. She said April was with an adult
roommate during the altercation. She said she told father she
didn’t want mother in the house anymore, saying she “does not
like mother because mother is jealous and had father fired from a
previous job.” She had seen the parents argue but had not seen
them “get physical.”
       April told the social worker she was not in the bedroom
during the fight, but she “heard” it.
       This was not the first physically violent altercation
between the parents. In 2015, a juvenile petition was sustained
after father violently attacked mother in front of April. It was
reported father “initially forced his way into a locked bedroom




                                4
using a butcher’s knife to open the door and ultimately injuring
mother’s arm with the knife. He threw her down some steps
which possibly led to the death of the fetus that mother was
impregnated with and father displayed a gun before fleeing the
home.” Mother also had reported prior domestic violence
incidents to family and the social worker, yet she continued to
return to father with April. Father had also abused marijuana
and “possibly other substances,” and was under the influence
while caring for April. The juvenile court terminated jurisdiction
with a family law order granting sole physical custody to mother
and monitored visitation to father.
       The court sustained the allegations in the current petition
and exercised jurisdiction under section 300, subdivision (a)
[“child has suffered, or there is a substantial risk that the child
will suffer, serious physical harm inflicted nonaccidentally upon
the child by the child’s parent or guardian”], and subdivision
(b)(1) [“[t]he child has suffered, or there is a substantial risk that
the child will suffer, serious physical harm or illness, as a result
of the failure or inability of his or her parent . . . to adequately
supervise or protect the child”]).
       For disposition, the court ordered April removed from both
parents’ custody and found she would be placed in substantial
danger if returned home. The court refused to release her to
either parent because they did not follow prior court orders,
including the standing custody order.
                            DISCUSSION
       Jurisdiction
       The jurisdictional findings in this case were based on both
mother’s and father’s conduct. Because mother has not appealed,
we may affirm without addressing father’s contentions. (See




                                  5
In re Alexis E. (2009) 171 Cal. App. 4th 438, 451.) Nonetheless,
we exercise our discretion to review the merits both because a
favorable decision may make father a non-offending parent and
because the finding forms the basis for the disposition order he
challenges on appeal. (In re Christopher M. (2014) 228
Cal. App. 4th 1310, 1316–1317; In re Drake M. (2012) 211
Cal. App. 4th 754, 762–763.)
       We review the juvenile court’s jurisdictional findings for
substantial evidence. (In re Mariah T. (2008) 159 Cal. App. 4th
428, 438.) We find substantial evidence supported the court’s
exercise of jurisdiction here.
       There is no dispute exposing a child to domestic violence
can support jurisdiction under both subdivisions (a) and (b)(1) of
section 300. (In re T.V. (2013) 217 Cal. App. 4th 126, 134 [subd.
(b)(1)]; In re Giovanni F. (2010) 184 Cal. App. 4th 594, 599–601
[subd. (a)].) Father’s position on appeal is that insufficient
evidence showed he engaged in any domestic violence that posed
a risk to April. The juvenile court reasonably concluded
otherwise.
       In light of the varying accounts of the fight between the
parents, the juvenile court could have credited mother’s
statement to police that father hit, choked, and kicked her. Her
statement was at least partially consistent with her later
statement to the social worker that he did in fact grab her arms,
push her down, and kick her. It was also consistent with father
going “crazy” and throwing mother’s belongings outside, which is
itself an aggressive and hostile act. The court could have
discounted the fact that police arrested mother and not father
because the police report noted the arrest was based on father’s
visible injuries, as well as father’s and paternal grandmother’s




                                6
accounts of the incident.1 The court could have rejected paternal
grandmother’s account of the incident since she admitted she did
not like mother and did not want mother in the house anymore.
Those were credibility assessments we cannot disturb on appeal.
(In re T.V., supra, 217 Cal.App.4th at p. 133.)
       The juvenile court’s finding is further supported by the
parents’ 2015 sustained petition for domestic violence, which
demonstrated an ongoing cycle of violence. (See In re Christopher
R. (2014) 225 Cal. App. 4th 1210, 1215 [“A parent’s ‘ “[p]ast
conduct may be probative of current conditions” if there is reason
to believe that the conduct will continue.’ ”].) Father’s conduct
during that prior incident was shockingly violent—he used a
knife and cut mother; he pushed her down the stairs, possibly
causing her to lose her unborn baby; and he brandished a gun.
He did this all in April’s presence. The incident understandably
resulted in the juvenile court limiting him to only monitored
visitation with April. From this history, the juvenile court could
have readily rejected father’s attempt to minimize his role in the
current fight and shift blame to mother for attacking him.
       The court could have further concluded that April was
either in the room or nearby when the violence occurred, exposing
her to serious risk of harm. Everyone agreed April was in the
house at the time. Father told police she was in the same room,
and the juvenile court could have credited that statement. Even
if she wasn’t in the same room, April herself told the social
worker she “heard” the altercation. Father threw mother’s
belongings outside, suggesting the parents may have been

1     Father contends mother “later admitted that she lied and
he did not hit her.” He cites only the police report, which noted
mother denied she hit him, not the other way around.



                                 7
moving through the house during the fight. That created a
significant risk of the physical violence spilling over into other
parts of the home and catching April in the crossfire. Even more
so, the parents knew April was present, and yet they still
physically assaulted one another, deliberately exposing April to
the risk of harm.
       Notwithstanding father’s argument, April’s exposure to the
incident was sufficient to demonstrate she was at serious risk of
harm under both subdivisions (a) and (b)(1) of section 300. “[T]he
cycle of violence between the parents constituted a failure to
protect [April] ‘from the substantial risk of encountering the
violence and suffering serious physical harm or illness from it,’ ”
as required by section 300, subdivision (b)(1). (In re T.V., supra,
217 Cal.App.4th at p. 135; see id. at p. 134 [physical violence
between parents was ongoing and likely to continue, posing risk
to child; child was aware of incidents but not present].) Likewise,
April’s exposure to the parents’ repeated domestic violence placed
her “at substantial risk of suffering[] serious physical harm
inflicted nonaccidentally by” father, as required by section 300,
subdivision (a). (In re Giovanni F., supra, 184 Cal.App.4th at pp.
598–599; see In re M.M. (2015) 240 Cal. App. 4th 703, 720–721.)
       April was also at risk of future harm, despite father’s
contrary view. As noted, this record shows the parents are
caught in a cycle of domestic violence. Notwithstanding the
seriousness of father’s 2015 attack, they reconciled, leading to the
most recent altercation. After the current fight, they apparently
reconciled again, given the juvenile court found mother and April
were residing with father in violation of the standing custody




                                 8
order.2 Father told the social worker he and mother “always had
an on and off relationship.” The juvenile court could have readily
concluded the violence between them would continue, putting
April at risk of future harm. (See In re T.V., supra, 217
Cal.App.4th at p. 135 [history of violence supported reasonable
inference violence was likely to continue].)
        Disposition
        Father also challenges the juvenile court’s removal of April
from him. Removal is proper if the juvenile court finds by clear
and convincing evidence that “[t]here is or would be a substantial
danger to the physical health, safety, protection, or physical or
emotional well-being of the minor if the minor were returned
home, and there are no reasonable means by which the minor’s
physical health can be protected without removing the minor
from the minor’s parent’s . . . physical custody.” (§ 361, subd.
(c)(1).)
        We review the disposition order for substantial evidence,
keeping in mind the trial court had to find clear and convincing
evidence supporting removal. (In re V.L. (2020) 54 Cal. App. 5th
147, 155.) We must decide “ ‘whether the record as a whole
contains substantial evidence from which a reasonable fact finder
could have found it highly probable that the fact was true.’ ”
(Ibid., citing Conservatorship of O.B. (2020) 9 Cal. 5th 989, 995–
996.)
        Substantial evidence showed with a high probability that
removal was proper. The pattern of violence supporting
jurisdiction was prima facie evidence that April would face
substantial danger if she were left in the parents’ custody.

2     The parents’ cohabitation also violated mutual restraining
orders.



                                 9
(See In re T.V., supra, 217 Cal.App.4th at p. 135 [“The
jurisdictional findings are prima facie evidence the minor cannot
safely remain in the home.”].) Further, the juvenile court noted
neither parent had complied with prior court orders. Most
egregiously, the court found mother and April were residing with
father in violation of the standing custody order, which was
designed to protect April from future violence. The parents’
decision to disregard a court order meant to protect April, coupled
with the propensity of the parents to fight in April’s presence,
demonstrated April would be exposed to future danger in the
parents’ custody. There was also an indication father was
unwilling to accept responsibility for the fight with mother, was
not cooperative with social workers, and was not forthcoming
that mother and April were living with him. (See In re V.L.,
supra, 54 Cal.App.5th at p. 156 [“A parent’s denial of domestic
violence increases the risk of it recurring.”].) The record
contained sufficient evidence to demonstrate that April’s removal
from father was warranted.
                           DISPOSITION
      The jurisdiction and disposition orders are affirmed.




                                          BIGELOW, P. J.
We concur:




                  GRIMES, J.              WILEY, J.




                                10